Citation Nr: 1230039	
Decision Date: 08/30/12    Archive Date: 09/05/12

DOCKET NO.  10-13 711A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for sickle cell anemia.  

2.  Entitlement to service connection for numbness in the left leg and back pain, to include as due to bone marrow harvest.  
 

REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse




ATTORNEY FOR THE BOARD

A. Bordewyk, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February to March 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from October 2007 and February 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which, in pertinent part, denied entitlement to service connection for sickle cell anemia with numbness in the left leg and back pain and service connection for left leg and back pain secondary to bone marrow harvest.

As discussed below, the Veteran submitted a timely notice of disagreement to the October 2007 rating decision which denied service connection for sickle cell anemia.  The RO did not issue a statement of the case with respect to that issue.  Rather, in the February 2009 rating decision, the RO took an October 2008 statement as a new claim to reopen a previous claim.  The issue was listed as service connection for left leg and back pain secondary to bone marrow harvest and the RO stated that it was previously coded as sickle cell anemia with numbness in the left leg and back pain.  

The Board finds, however, that the February 2009 rating decision did not actually address the original claim for service connection for sickle cell anemia.  The decision discussed the left leg and back pain issue on a direct basis as due to the bone marrow harvest conducted during service.  Therefore, as explained below, since the Veteran submitted a notice of disagreement with the issue of entitlement to service connection for sickle cell anemia and the issue was not readjudicated thereafter by the RO, the Board assumes jurisdiction to the extent of remanding the claim for issuance of a statement of the case.  See 38 C.F.R. § 20.101(d) (2011); Manlicon v. West, 12 Vet. App. 238 (1999).  
The Veteran and his spouse provided testimony at a hearing before the undersigned Acting Veterans Law Judge at the RO in June 2011.  A transcript is of record.  

The Board remanded the issue regarding the left leg and back for additional development in February 2009 and September 2011.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As explained above, the Veteran submitted a timely notice of disagreement to the October 2007 rating decision which denied service connection for sickle cell anemia.  The RO did not issue a statement of the case with respect to that issue and did not specifically readjudicate that issue thereafter.  The February 2009 rating decision and subsequent statement of the case addressed the issue of service connection for left leg and back pain secondary to bone marrow harvest.  This is not the same issue.  

Therefore, the Board is required to remand the case for issuance of the statement of the case.  Manlicon v. West, 12 Vet. App. 238 (1999).
  
In addition, the Board notes that pursuant to the September 2011 Board remand, the Veteran was provided with a VA examination in November 2011 to obtain an opinion as to whether it is at least as likely as not that any left leg or back disability is related to the Veteran's active duty service.  The examiner was requested to provide a rationale for the opinion.  

The VA examiner's opinion addressed the issue of sickle cell anemia and, regarding the left leg and back disability, simply stated that there was no evidence that the bone marrow harvest produced any residuals.  The examiner stated that the leg and back symptoms were residuals of his sickle cell disease.  The examiner provided a rationale for the opinion regarding sickle cell and did not appear to provide a rationale for the opinion that the leg and back symptoms were residuals.  Notably, the examiner did not discuss the Veteran's statements regarding the in-service leg and back symptoms, which he has reported began immediately after the bone marrow harvest procedure and have continued since.  

The Court has held that an examination is inadequate where the examiner formulates an opinion without considering the Veteran's statements.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Furthermore, an examination is inadequate where the examiner does not review the medical history and provide a factually accurate rationale for the opinions provided in the examination report.  Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 303-4 (2008).

Therefore, a new VA examination is required to properly adjudicate the issue of entitlement to service connection for a left leg and back disability, to include as due to a bone marrow harvest during service.  

The Board specifically notes that this remand does not address the adequacy of the examination regarding the issue of service connection for sickle cell anemia, as that is for the RO to consider in the first instance in a statement of the case.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Issue a SOC on the issue of entitlement to service connection sickle cell anemia, last decided in the October 2007 rating decision.  The issue should be certified to the Board only if a timely substantive appeal is received.

2.  Once the above has been completed, if the issue of service connection for a left leg and back disability cannot be granted, refer to the claims file and a copy of this remand to the examiner who conducted the November 2011 VA examination, if available, for clarification as outlined below.  If the same VA examiner is unavailable, provide the Veteran with a new VA examination to obtain the requested opinion(s) and supporting rationale(s).  

The examiner must review the claims folder and note such review in an examination report or addendum.  

The examiner is requested to discuss the symptoms and any current diagnosis of a left leg and back disability.  

Then the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current left leg and back disability had onset in service or is otherwise related to a disease or injury in service, to include the in-service bone marrow harvest procedure.  

The examiner should provide a rationale for each of the opinions that take into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.

If the examiner discounts the Veteran's reports, the examiner should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.
3.  The agency of original jurisdiction should review the examination report to ensure that it contains the information, opinion(s), and rationale(s) requested in this remand.

4.  After completion of all requested and necessary development, the RO should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


